IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-77,494-06


                              IN RE RAMIRO CANALES, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NOS. 2003-CR-4961; 2003-CR-4962; 2003-CR-8895
                IN THE 144TH DISTRICT COURT FROM BEXAR COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 144th District Court of Bexar County, more than 35 days have elapsed, and the

application has not yet been forwarded to this Court.

        Respondent, the Judge of the 144th District Court of Bexar County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may enter an order designating issues, resolve the issues therein, and then

have the District Clerk submit the record on such application. In either case, Respondent’s answer
                                                                                                    2

shall be submitted within 30 days of the date of this order. This application for leave to file a writ

of mandamus will be held in abeyance until Respondent has submitted his response.



Filed: August 21, 2019
Do not publish